DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. Applicant argues, on page 14 second paragraph, that Nakarmi provides nothing regarding the timing that a 5G service cannot be achieve. The examiner respectfully disagrees. Nakarmi [0049] discloses the timing that SUCI calculation fails as a first time when the USIM is put into an ME that does not support the optional standardized encryption scheme. Also, Nakarmi [0050] discloses the timing that SUCI calculation fails as a first time when the USIM is put in a legacy ME. It is obvious that such failure occurs as a first time failure to SUCI calculation.
Applicant argues, on page 14 last paragraph to 15 first paragraph , that  Nakarmi modified by failover to 4G network upon failing to attach to the 5G network provided by Jia repeatedly attempt to register on  a 5G network many times before declaring that 5G service cannot be achieved. The examiner respectfully disagrees. Jia [0033] discloses preventing repeated attachment attempts to 5G network, thus disclosing failover to 4G network upon detecting first failure to attach to 5G network. Therefore, the combination of Nakarmi, 5G American Paper, and Jia teaches triggering registration to a second RAT upon the detecting of the first failure instance of the first SUCI calculation.
Applicant argues, on page 15 second paragraph, that one of ordinary skill in the art would not have found it obvious to modify Nakarmi in view of Jia. The examiner respectfully disagrees. One of ordinary skill in the art would have found it obvious to modify Nakarmi SUCI calculation failure and 5G network attachment failure by Jia failover to 4G RAT to achieve communication service and avoid the delay of repeated attachment attempts to 5G network. Therefore, independent claims 1, 8, and 22 arte maintained rejected.
Applicant argues, on page 16 first paragraph , that claims 4, 7, 11, 14, 25, and 28 are patentable for depending from one of independent claims 1, 8, and 22. The examiner respectfully disagrees. Since independent claims 1, 8, and22 are maintained rejected, claims 4, 7, 11, 14, 25, and 28 are not patentable.
Applicant argues, on page 16 first paragraph , that claims 2, 3, 9, 10, 23, and 24 are patentable for depending from one of independent claims 1, 8, and 22. The examiner respectfully disagrees. Since independent claims 1, 8, and22 are maintained rejected, claims 2, 3, 9, 10, 23, and 24 are not patentable.
Applicant argues, on page 16 first paragraph , that claims 5, 6, 12, 13, 26,  and 27 are patentable for depending from one of independent claims 1, 8, and 22. The examiner respectfully disagrees. Since independent claims 1, 8, and22 are maintained rejected, claims 5, 6, 12, 13, 26, and 27 are not patentable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: means for triggering in claim 8, means for removing in claim 9, means for updating in claim 12, means for triggering and means for processing in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 11, 14, 18, 22, 25, 28, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nakarmi et al. (US 20200267544 A1), in view of 5G Americas Whitepaper (THE EVOLUTION OF SECURITY IN 5G, October 2018), and in further view of Jia (US 20200029269 A1).

Regarding claim 1, Nakarmi et al. teach A method of wireless communication at a user equipment (UE), comprising: 
triggering a first subscription concealed identifier (SUCI) calculation (Nakarmi [0003] UEs, instead of sending SUPIs, calculate and send concealed identifiers over-the-air, which is called the Subscription Concealed Identifier (SUCI))associated with a first registration procedure (Nakarmi [0003] Before providing any service, a 5G network needs to identify a user, i.e., the user's subscription, behind a UE) to register the UE in a first wireless communication network associated with a first radio access technology (RAT) (Nakarmi [0004] The calculation of a SUCI means the UE encrypts the SUPI before the SUCI is transferred over-the-air between the UE and the 5G network); and 
detecting a first failure instance of the first SUCI calculation (Nakarmi [0058] If the ME does not support the scheme indicated by PRIORITY 4, then calculation of SUCI fails), wherein the first failure instance of the first SUCI calculation comprises a SUCI calculation failure detected first in time with respect to the triggering the first SUCI calculation (Nakarmi [0049] when that USIM is put into another ME which does not support that optional standardized encryption scheme, calculation of SUCI will fail, Nakarmi [0050]  when that USIM is put in legacy MEs which do not support new encryption schemes, the calculation of SUCI will fail).
Nakarmi et al. do not explicitly teach the SUCI is transferred to the 5G network to register the UE in the network.

 the SUCI is transferred to the 5G network to register the UE in the network (5G Americas Whitepaper page 12 last section The UE shall include a SUCI only to the following 5G NAS messages: ...the UE shall include a SUCI to the Registration Request message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Nakarmi et al. by incorporating the Registration Request message of the 5G Americas Whitepaper to arrive at the invention.
The motivation of doing so would have registered the UE to the 5G network. 
The combination of Nakarmi et al. and 5G Americas Whitepaper does not teach  
Triggering a second registration procedure to register the UE in a second wireless communication network associated with a second RAT upon the detecting the first failure instance of the first SUCI calculation.
In a similar endeavor, Jia teaches
triggering a second registration procedure to register the UE in a second wireless communication network associated with a second RAT (Jia Fig. 4. failover attachment request signal 496.  Note: second RAT is interpreted as the 4G RAT) upon the detecting the first failure instance of the first SUCI calculation (Jia Fig. 4 showing the failover to 4G network upon failing to attach to the 5G network ,Jia [0032] where the attaching of UE 410 to the network fails, ..UE 410 can failover to another network. Note: since failure of SUCI calculation results in failure to attach to a 5G network, detecting the first failure instance of the first SUCI calculation is interpreted as first failure to attach to a 5G RAT since subsequent attachments to the 5G network are prevented disclosed by Jia [0033] Protective component 430 of system 400 can cause a protective or prophylactic state that can prevent subsequent attachment attempts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nakarmi et al. and 5G Americas Whitepaper by incorporating Jia by replacing Nakarmi SUCI calculation failure  by Jia failover to 4G RAT to arrive at the invention.
The motivation of doing so would have achieved communication service and avoided the delay of repeated attempting network attachments.

Regarding claim 4, the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia teaches the method of claim 1, wherein the second registration procedure does not include a SUCI calculation (Jia [0032] where the attaching of UE 410 to the network fails, UE 410 can failover to another network. Note: attaching to a 4G network does not include a SUCI calculation).  
The motivation of doing so would have avoided the ME complexity and delay of attempting network attachments by generation of other subscription identifiers.

Regarding claim 7, the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia teaches the method of claim 1, wherein the first RAT is fifth generation (Nakarmi the SUCI is transferred over-the-air between the UE and the 5G network) new radio (5G NR) standalone (SA) (5G Americas Whitepaper page 16 above Fig. 5 A 4G network might migrate to 5G using a model called Nmjon-Stand Alone or NSA. This allows some of the 4G control capabilities to be deployed with 5G user plane. Sometimes, there is a clean cut to 5G. This is commonly referred to as 5G Stand Alone).
The motivation of doing so would have attached to 5G Stand Alone RAT when the core network fully migrates to 5G.

Regarding claim 8, Nakarmi et al. teach An apparatus configured for wireless communication (Nakarmi [0068] a wireless device 300), comprising:
 means for triggering a first subscription concealed identifier (SUCI) calculation (Nakarmi [0003] UEs, instead of sending SUPIs, calculate and send concealed identifiers over-the-air, which is called the Subscription Concealed Identifier (SUCI))associated with a first registration procedure (Nakarmi [0003] Before providing any service, a 5G network needs to identify a user, i.e., the user's subscription, behind a UE) to register the UE in a first wireless communication network associated with a first radio access technology (RAT) (Nakarmi [0004] The calculation of a SUCI means the UE encrypts the SUPI before the SUCI is transferred over-the-air between the UE and the 5G network); and 
If the ME does not support the scheme indicated by PRIORITY 4, then calculation of SUCI fails), wherein the first failure instance of the first SUCI calculation comprises a SUCI calculation failure detected first in time with respect to the triggering the first SUCI calculation (Nakarmi [0049] when that USIM is put into another ME which does not support that optional standardized encryption scheme, calculation of SUCI will fail, Nakarmi [0050]  when that USIM is put in legacy MEs which do not support new encryption schemes, the calculation of SUCI will fail).
Nakarmi et al. do not explicitly teach the SUCI is transferred to the 5G network to register the UE in the network.
However, this is well known to one of ordinary skill in the art. For example, 5G Americas Whitepaper teaches
 the SUCI is transferred to the 5G network to register the UE in the network (5G Americas Whitepaper page 12 last section The UE shall include a SUCI only to the following 5G NAS messages: ...the UE shall include a SUCI to the Registration Request message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Nakarmi et al. by incorporating the Registration Request message of the 5G Americas Whitepaper to arrive at the invention.
The motivation of doing so would have registered the UE to the 5G network. 
The combination of Nakarmi et al. and 5G Americas Whitepaper does not teach  

In a similar endeavor, Jia teaches
means for triggering a second registration procedure to register the UE in a second wireless communication network associated with a second RAT (Jia Fig. 4.  Note: second RAT is interpreted as the 4G RAT) upon detecting a first failure instance of the first SUCI calculation (Jia Fig. 4 showing the failover to 4G network upon failing to attach to the 5G network ,Jia [0032] where the attaching of UE 410 to the network fails, UE 410 can failover to another network. Note: since failure of SUCI calculation results in failure to attach to a 5G network, detecting a first failure instance of the first SUCI calculation is interpreted as failure to attach to a 5G RAT since subsequent attachments to the 5G network are prevented disclosed by Jia [0033] Protective component 430 of system 400 can cause a protective or prophylactic state that can prevent subsequent attachment attempts).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nakarmi et al. and 5G Americas Whitepaper by incorporating Jia by replacing Nakarmi SUCI calculation failure  by Jia failover to 4G RAT to arrive at the invention.
The motivation of doing so would have achieved communication service and avoided the delay of repeated attempting network attachments.

Regarding claim 11, the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia teaches the apparatus of claim 8, wherein the second registration procedure does not include a SUCI calculation (Jia [0032] where the attaching of UE 410 to the network fails, UE 410 can failover to another network. Note: attaching to a 4G network does not include a SUCI calculation).  
The motivation of doing so would have avoided the ME complexity and delay of attempting network attachments by generation of other subscription identifiers.

Regarding claim 14. The apparatus of claim 8, wherein the first RAT is fifth generation (Nakarmi [0005] the SUCI is transferred over-the-air between the UE and the 5G network ) new radio (5G NR) standalone (SA) ( 5G Americas Whitepaper page 16 above Fig. 5 A 4G network might migrate to 5G using a model called Nmjon-Stand Alone or NSA. This allows some of the 4G control capabilities to be deployed with 5G user plane. Sometimes, there is a clean cut to 5G. This is commonly referred to as 5G Stand Alone).
The motivation of doing so would have attached to 5G Stand Alone RAT when the core network fully migrates to 5G.

Regarding claim 22, Nakarmi et al. teach   An apparatus configured for wireless communication (Nakarmi [0064] a wireless device, e.g., UE 10, Nakarmi The wireless device 300 corresponds to the UE 10 of FIG. 1) the apparatus comprising: 
at least one processor (Nakarmi [0068] wireless device 300 includes processing circuitry 310); and 
a memory coupled to the at least one processor (Nakarmi [0068] The processing circuitry 310 is configured to perform processing described above (e.g., method 100), such as by executing instructions stored in memory 330), 
wherein the at least one processor is configured to: 
trigger a first subscription concealed identifier (SUCI) calculation (Nakarmi [0003] UEs, instead of sending SUPIs, calculate and send concealed identifiers over-the-air, which is called the Subscription Concealed Identifier (SUCI))associated with a first registration procedure (Nakarmi [0003] Before providing any service, a 5G network needs to identify a user, i.e., the user's subscription, behind a UE) to register the UE in a first wireless communication network associated with a first radio access technology (RAT) (Nakarmi [0004] The calculation of a SUCI means the UE encrypts the SUPI before the SUCI is transferred over-the-air between the UE and the 5G network); and 
detecting a first failure instance of the first SUCI calculation (Nakarmi [0058] If the ME does not support the scheme indicated by PRIORITY 4, then calculation of SUCI fails), wherein the first failure instance of the first SUCI calculation comprises a SUCI calculation failure detected first in time with respect to the when that USIM is put into another ME which does not support that optional standardized encryption scheme, calculation of SUCI will fail, Nakarmi [0050]  when that USIM is put in legacy MEs which do not support new encryption schemes, the calculation of SUCI will fail).
Nakarmi et al. do not explicitly teach the SUCI is transferred to the 5G network to register the UE in the network.
However, this is well known to one of ordinary skill in the art. For example, 5G Americas Whitepaper teaches
 the SUCI is transferred to the 5G network to register the UE in the network (5G Americas Whitepaper page 12 last section The UE shall include a SUCI only to the following 5G NAS messages: ...the UE shall include a SUCI to the Registration Request message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Nakarmi et al. by incorporating the Registration Request message of the 5G Americas Whitepaper to arrive at the invention.
The motivation of doing so would have registered the UE to the 5G network. 
The combination of Nakarmi et al. and 5G Americas Whitepaper does not teach  
trigger a second registration procedure to register the UE in a second wireless communication network associated with a second RAT upon detecting a first failure instance of the first SUCI calculation.  
 In a similar endeavor, Jia teaches
Note: second RAT is interpreted as the 4G RAT) upon detecting a first failure instance of the first SUCI calculation (Jia Fig. 4 showing the failover to 4G network upon failing to attach to the 5G network ,Jia [0032] where the attaching of UE 410 to the network fails, UE 410 can failover to another network. Note: since failure of SUCI calculation results in failure to attach to a 5G network, detecting a first failure instance of the first SUCI calculation is interpreted as failure to attach to a 5G RAT since subsequent attachments to the 5G network are prevented disclosed by Jia [0033] Protective component 430 of system 400 can cause a protective or prophylactic state that can prevent subsequent attachment attempts).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nakarmi et al. and 5G Americas Whitepaper by incorporating Jia by replacing Nakarmi SUCI calculation failure  by Jia failover to 4G RAT to arrive at the invention.
The motivation of doing so would have achieved communication service and avoided the delay of repeated attempting network attachments.

Regarding claim 25, the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia teaches the apparatus of claim 22, wherein the second registration procedure does not include a SUCI calculation (Jia [0032] where the attaching of Note: attaching to a 4G network does not include a SUCI calculation).  
The motivation of doing so would have avoided the ME complexity and delay of attempting network attachments by generation of other subscription identifiers.

Regarding claim 28, the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia teaches the apparatus of claim 22, wherein the first RAT is fifth generation (Nakarmi [0005] the SUCI is transferred over-the-air between the UE and the 5G network) new radio (5G NR) standalone (SA) (5G Americas Whitepaper page 16 above Fig. 5 A 4G network might migrate to 5G using a model called Nmjon-Stand Alone or NSA. This allows some of the 4G control capabilities to be deployed with 5G user plane. Sometimes, there is a clean cut to 5G. This is commonly referred to as 5G Stand Alone).
The motivation of doing so would have attached to 5G Stand Alone RAT when the core network fully migrates to 5G.

Regarding claim 29, Nakarmi et al. teach A user equipment (UE) (the UE 10 of FIG. 1) comprising:
 at least one processor (Nakarmi [0076] a non-transitory computer readable (storage or recording) medium and comprising instructions); 
The communication circuitry 320 (e.g., radio circuitry) is configured to transmit and/or receive information); and 
a memory comprising instructions (Nakarmi [0075] a non-transitory computer readable (storage or recording) medium and comprising instructions), 
wherein the at least one processor is configured to execute the instructions and cause the UE to: 
transmit a first registration message, by the transceiver via a first radio access technology (RAT), from the UE to a first wireless communication network (Nakarmi [0064] informing an HN of the UE 10 of the subscription by sending the calculated subscription identifier to the HN); 
trigger a first subscription concealed identifier (SUCI) calculation (Nakarmi [0003] UEs, instead of sending SUPIs, calculate and send concealed identifiers over-the-air, which is called the Subscription Concealed Identifier (SUCI))associated with a first registration procedure (Nakarmi [0003] Before providing any service, a 5G network needs to identify a user, i.e., the user's subscription, behind a UE) to register the UE in a first wireless communication network associated with a first radio access technology (RAT) (Nakarmi [0004] The calculation of a SUCI means the UE encrypts the SUPI before the SUCI is transferred over-the-air between the UE and the 5G network);
 (Nakarmi [0058] If the ME does not support the scheme indicated by PRIORITY 4, then calculation of SUCI fails), wherein the first failure instance of the first SUCI calculation comprises a SUCI calculation failure detected first in time with respect to the triggering the first SUCI calculation (Nakarmi [0049] when that USIM is put into another ME which does not support that optional standardized encryption scheme, calculation of SUCI will fail, Nakarmi [0050]  when that USIM is put in legacy MEs which do not support new encryption schemes, the calculation of SUCI will fail).
Nakarmi et al. do not explicitly teach the SUCI is transferred to the 5G network to register the UE in the network.
However, this is well known to one of ordinary skill in the art. For example, 5G Americas Whitepaper teaches
 the SUCI is transferred to the 5G network to register the UE in the network (5G Americas Whitepaper page 12 last section The UE shall include a SUCI only to the following 5G NAS messages: ...the UE shall include a SUCI to the Registration Request message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Nakarmi et al. by incorporating the Registration Request message of the 5G Americas Whitepaper to arrive at the invention.
The motivation of doing so would have registered the UE to the 5G network. 
The combination of Nakarmi et al. and 5G Americas Whitepaper does not teach  

In a similar endeavor, Jia teaches
transmit a second registration message, by the transceiver via a second RAT (Jia Fig. 4. failover attachment request signal 496), from the UE to a second wireless communication network as part of a second registration procedure to register the UE in the second wireless communication network associated with the second RAT (Jia Fig. 4. failover attachment request signal 496.  Note: second RAT is interpreted as the 4G RAT) upon detecting the first failure instance of the first SUCI calculation (Jia Fig. 4 showing the failover to 4G network upon failing to attach to the 5G network ,Jia [0032] where the attaching of UE 410 to the network fails, ..UE 410 can failover to another network. Note: since failure of SUCI calculation results in failure to attach to a 5G network, detecting the first failure instance of the first SUCI calculation is interpreted as first failure to attach to a 5G RAT since subsequent attachments to the 5G network are prevented disclosed by Jia [0033] Protective component 430 of system 400 can cause a protective or prophylactic state that can prevent subsequent attachment attempts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of 
The motivation of doing so would have achieved communication service and avoided the delay of repeated attempting network attachments.

Regarding claim 32, the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia teaches the UE of claim 29, wherein the second registration procedure does not include a SUCI calculation (Jia [0032] where the attaching of UE 410 to the network fails, UE 410 can failover to another network. Note: attaching to a 4G network does not include a SUCI calculation).  
The motivation of doing so would have avoided the ME complexity and delay of attempting network attachments by generation of other subscription identifiers.

Regarding claim 35, the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia teaches the UE of claim 29, wherein the first RAT is fifth generation (Nakarmi [0005] the SUCI is transferred over-the-air between the UE and the 5G network) new radio (5G NR) standalone (SA) (5G Americas Whitepaper page 16 above Fig. 5 A 4G network might migrate to 5G using a model called Nmjon-Stand Alone or NSA. This allows some of the 4G control capabilities to be deployed with 5G user plane. Sometimes, there is a clean cut to 5G. This is commonly referred to as 5G Stand Alone).
.


Claims 2-3, 9-10, 23-24, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nakarmi et al. (US 20200267544 A1), in view of 5G Americas Whitepaper (THE EVOLUTION OF SECURITY IN 5G, October 2018), in further view of Jia (US 20200029269 A1), and in further view of Gupta et al. (US 20180063774 A1).

Regarding claim 2, the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia teaches the method of claim 1, but does not teach
further comprising: 
removing the first RAT from a RAT priority list upon detecting the first failure instance of the first SUCI calculation.  
In a similar endeavor, Gupta et al. teach
removing the first RAT from a RAT priority list upon detecting the first failure instance of the first SUCI calculation (Gupta [0059] The mobile communication device may attempt registration on any available PLMNs on the 4G, 3G, and 2G RATs according to the priority ordering as specified in the PLMN selector list).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia by incorporating Gupta et al. and 
The motivation of doing so would have assisted the UE to select an alternative RAT using Gupta list.

Regarding claim 3, the combination of Nakarmi et al., 5G Americas Whitepaper, Jia, and Gupta et al. teaches the method of claim 2, wherein the first RAT is removed from the RAT priority list before the second registration procedure is triggered (Gupta [0059] The mobile communication device may attempt registration on any available PLMNs on the 4G, 3G, and 2G RATs according to the priority ordering as specified in the PLMN selector list).  
 The motivation of doing so would have avoided attempting attachment to the 5G.
 
Regarding claim 9, the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia teaches the apparatus of claim 8, but does not teach 
further comprising means for removing the first RAT from a RAT priority list upon detecting the first failure instance of the first SUCI calculation.  
In a similar endeavor, Gupta et al. teach
means for removing the first RAT from a RAT priority list upon detecting the first failure instance of the first SUCI calculation (Gupta [0059] The mobile communication device may attempt registration on any available PLMNs on the 4G, 3G, and 2G RATs according to the priority ordering as specified in the PLMN selector list).  

The motivation of doing so would have assisted the UE to select an alternative RAT.

Regarding claim 10, the combination of Nakarmi et al., 5G Americas Whitepaper, Jia, and Gupta et al. teaches the apparatus of claim 9, wherein the first RAT is removed from the RAT priority list before the second registration procedure is triggered (Gupta [0059] The mobile communication device may attempt registration on any available PLMNs on the 4G, 3G, and 2G RATs according to the priority ordering as specified in the PLMN selector list).  
 The motivation of doing so would have avoided attempting attachment to the 5G.


Regarding claim 23, the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia teaches the apparatus of claim 22, but does not teach 
wherein the at least one processor is further configured to remove the first RAT from a RAT priority list upon detecting the first failure instance of the first SUCI calculation.  

removing the first RAT from a RAT priority list upon detecting the first failure instance of the first SUCI calculation (Gupta [0059] The mobile communication device may attempt registration on any available PLMNs on the 4G, 3G, and 2G RATs according to the priority ordering as specified in the PLMN selector list).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia by incorporating Gupta et al. and replacing the priority list of Nakarmi by the PLMN selector list of Gupta list to arrive at the invention.
The motivation of doing so would have assisted the UE to select an alternative RAT.

Regarding claim 24, the combination of Nakarmi et al., 5G Americas Whitepaper, Jia, and Gupta et al. teaches the apparatus of claim 23, wherein the first RAT is removed from the RAT priority list before the second registration procedure is triggered (Gupta [0059] The mobile communication device may attempt registration on any available PLMNs on the 4G, 3G, and 2G RATs according to the priority ordering as specified in the PLMN selector list).  
 The motivation of doing so would have avoided attempting attachment to the 5G.

Regarding claim 30, the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia teaches the UE of claim 29, but does not teach
wherein the at least one processor is further configured to remove the first RAT from a RAT priority list upon the detecting the first failure instance of the first SUCI calculation.
In a similar endeavor, Gupta et al. teach
removing the first RAT from a RAT priority list upon detecting the first failure instance of the first SUCI calculation (Gupta [0059] The mobile communication device may attempt registration on any available PLMNs on the 4G, 3G, and 2G RATs according to the priority ordering as specified in the PLMN selector list).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia by incorporating Gupta et al. and replacing the priority list of Nakarmi by the PLMN selector list of Gupta list to arrive at the invention.
The motivation of doing so would have assisted the UE to select an alternative RAT using Gupta list.

Regarding claim 31, the combination of Nakarmi et al., 5G Americas Whitepaper, Jia, and Gupta et al. teaches the UE of claim 30, wherein the first RAT is removed from the RAT priority list before the second registration message is transmitted The mobile communication device may attempt registration on any available PLMNs on the 4G, 3G, and 2G RATs according to the priority ordering as specified in the PLMN selector list).  
 The motivation of doing so would have avoided attempting attachment to the 5G.

Claims 5-6, 12-13, 26-27, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nakarmi et al. (US 20200267544 A1), in view of 5G Americas Whitepaper (THE EVOLUTION OF SECURITY IN 5G, October 2018), in further of Jia (US 20200029269 A1), and in further view of Xu et al. (US 10827422 B1).

Regarding claim 5, the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia teaches the method of claim 1, but does not teach
further comprising: 
determining, while the UE is registered in the second wireless communication network, that a subscriber identification module (SIM) associated with the UE has been updated; and 
updating a RAT priority list to provide an updated RAT priority list including the first RAT upon the determining, that the SIM associated with the UE has been updated.
In a similar endeavor, Xu et al. teach
detach from PLMN 14 to which mobile device 12 is currently connected)), that a subscriber identification module (SIM) associated with the UE has been updated (Xu col 6 lines 21-23 a list of the preferred networks -e.g. Private LTE/5G networks 22- is provisioned onto SIM/eSIM module 38, Xu col 3 lines 17-22 a steering command. In an embodiment, the steering command is triggered as an over the air (OTA) message to the SIM/eSIM module. The steering command directs the mobile device to perform a network selection procedure based on the provisioned list of the preferred telecommunications networks, Xu col 4 lines 16-20 the SIM/eSIM module may be configured to switch from a first international mobile subscriber identity (IMSI) associated with the non-preferred telecommunications network to a second IMSI associated with the preferred telecommunications network); and 
updating a RAT priority list to provide an updated RAT priority list including the first RAT (Xu col 6 lines 21-23 a list of the preferred networks -e.g. Private LTE/5G networks 22- is provisioned onto SIM/eSIM module 38) upon the determining, that the SIM associated with the UE has been updated Xu col 4 lines 16-20 the SIM/eSIM module may be configured to switch from a first international mobile subscriber identity (IMSI) associated with the non-preferred telecommunications network to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia by incorporating Xu et al. reattachment procedure to arrive at the invention.
The motivation of doing so would have reattached to the preferred 5G network.  

Regarding claim 6, the combination of Nakarmi et al., 5G Americas Whitepaper, Jia, and Xu et al. teaches the method of claim 5, further comprising: 
triggering a second SUCI calculation associated with a third registration procedure (Nakarmi 0003] UEs, instead of sending SUPIs, calculate and send concealed identifiers over-the-air, which is called the Subscription Concealed Identifier (SUCI)) to register the UE in the first wireless communication network associated with the first RAT (Xu col 7 lines 12-17 triggers a network steering command as an OTA message to SIM/eSIM module 38 via SMS Gateway 42. Next, in step 124, responsive to receiving the OTA message, the STK applet invokes mobile device 12 to perform network scanning and reattachment to Private LTE/5G network 22, 5G Americas Whitepaper the UE shall include a SUCI to the Registration Request message) included in the updated RAT priority list based (Xu col 6 lines 21-23 a list of the preferred networks--e.g. Private LTE/5G networks 22--is provisioned onto , at least in part, on  determining that the SIM associated with the UE has been updated (Xu col 7 lines 13-17 an OTA message to SIM/eSIM module 38... to perform network scanning and reattachment to Private LTE/5G network 22); and 
processing a confirmation message indicating that the UE is registered in the first wireless communication network associated with the first RAT (Xu col 7 lines 22-26 After the mobile device successfully attaches to the preferred communications network, the mobile device sends a confirmation that the mobile device is registered with the preferred telecommunications network) based, at least in part, on successful completion of the second SUCI calculation (Note: since it is obvious to one of ordinary skill in the art that successful completion of the second SUCI calculation is required to register with 5G network). 
The motivation of doing so would have reattached to the preferred 5G network.  .

Regarding claim 12, the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia teaches the apparatus of claim 8, but does not teach
Means for determining, while the apparatus is registered in the second wireless communication network, that a subscriber identification module (SIM) associated with the UE has been updated; and 
Means for updating a RAT priority list to provide an updated RAT priority list including the first RAT upon the determining, that the SIM associated with the apparatus has been updated.

Means for determining, while the apparatus is registered in the second wireless communication network (XU col 8 line 67 to col 9 line 1 detach from PLMN 14 to which mobile device 12 is currently connected)), that a subscriber identification module (SIM) associated with the UE has been updated (Xu col 6 lines 21-23 a list of the preferred networks -e.g. Private LTE/5G networks 22- is provisioned onto SIM/eSIM module 38, Xu col 3 lines 17-22 a steering command. In an embodiment, the steering command is triggered as an over the air (OTA) message to the SIM/eSIM module. The steering command directs the mobile device to perform a network selection procedure based on the provisioned list of the preferred telecommunications networks, Xu col 4 lines 16-20 the SIM/eSIM module may be configured to switch from a first international mobile subscriber identity (IMSI) associated with the non-preferred telecommunications network to a second IMSI associated with the preferred telecommunications network); and 
Means for updating a RAT priority list to provide an updated RAT priority list including the first RAT (Xu col 6 lines 21-23 a list of the preferred networks -e.g. Private LTE/5G networks 22- is provisioned onto SIM/eSIM module 38) upon the determining, that the SIM associated with the apparatus has been updated Xu col 4 lines 16-20 the SIM/eSIM module may be configured to switch from a first international mobile subscriber identity (IMSI) associated with the non-preferred telecommunications 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia by incorporating Xu et al. reattachment procedure to arrive at the invention.
The motivation of doing so would have reattached to the preferred 5G network.

Regarding claim 13, the combination of Nakarmi et al., 5G Americas Whitepaper, Jia, and Xu et al. teaches the apparatus of claim 12, further comprising: 
means for triggering a second SUCI calculation associated with a third registration procedure (Nakarmi 0003] UEs, instead of sending SUPIs, calculate and send concealed identifiers over-the-air, which is called the Subscription Concealed Identifier (SUCI)) to register the apparatus in the first wireless communication network associated with the first RAT (Xu col 7 lines 12-17 triggers a network steering command as an OTA message to SIM/eSIM module 38 via SMS Gateway 42. Next, in step 124, responsive to receiving the OTA message, the STK applet invokes mobile device 12 to perform network scanning and reattachment to Private LTE/5G network 22, 5G Americas Whitepaper the UE shall include a SUCI to the Registration Request message) included in the updated RAT priority list based (Xu col 6 lines 21-23 a list of the preferred networks--e.g. Private LTE/5G networks 22--is provisioned onto , at least in part, on the determining that the SIM has been updated (Xu col 7 line 13 an OTA message to SIM/eSIM module 38); and
means for processing a confirmation message indicating that the apparatus is registered in the first wireless communication network associated with the first RAT (Xu col 7 lines 22-26 After the mobile device successfully attaches to the preferred communications network, the mobile device sends a confirmation that the mobile device is registered with the preferred telecommunications network) based, at least in part, on successful completion of the second SUCI calculation (Note: since it is obvious to one of ordinary skill in the art that successful completion of the second SUCI calculation is required to register with 5G network). 
The motivation of doing so would have reattached to the preferred 5G network.  

Regarding claim 26, the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia teaches the apparatus of claim 22, but does not teach
wherein the at least one processor is further configured to cause the apparatus to
determine, while the apparatus is registered in the second wireless communication network, that a subscriber identification module (SIM) associated with the UE has been updated; and 
update a RAT priority list to provide an updated RAT priority list including the first RAT upon the determining, that the SIM associated with the apparatus has been updated.
In a similar endeavor, Xu et al. teach
detach from PLMN 14 to which mobile device 12 is currently connected)), that a subscriber identification module (SIM) associated with the UE has been updated (Xu col 6 lines 21-23 a list of the preferred networks -e.g. Private LTE/5G networks 22- is provisioned onto SIM/eSIM module 38, Xu col 3 lines 17-22 a steering command. In an embodiment, the steering command is triggered as an over the air (OTA) message to the SIM/eSIM module. The steering command directs the mobile device to perform a network selection procedure based on the provisioned list of the preferred telecommunications networks, Xu col 4 lines 16-20 the SIM/eSIM module may be configured to switch from a first international mobile subscriber identity (IMSI) associated with the non-preferred telecommunications network to a second IMSI associated with the preferred telecommunications network); and 
updating a RAT priority list to provide an updated RAT priority list including the first RAT (Xu col 6 lines 21-23 a list of the preferred networks -e.g. Private LTE/5G networks 22- is provisioned onto SIM/eSIM module 38) upon the determining, that the SIM associated with the apparatus has been updated Xu col 4 lines 16-20 the SIM/eSIM module may be configured to switch from a first international mobile subscriber identity (IMSI) associated with the non-preferred telecommunications 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia by incorporating Xu et al. reattachment procedure to arrive at the invention.
The motivation of doing so would have reattached to the preferred 5G network.

Regarding claim 27, the combination of Nakarmi et al., 5G Americas Whitepaper, Jia, and Xu et al. teaches the apparatus of claim 26, wherein the at least one processor is further configured to cause the apparatus to : 
trigger a second SUCI calculation associated with a third registration procedure (Nakarmi 0003] UEs, instead of sending SUPIs, calculate and send concealed identifiers over-the-air, which is called the Subscription Concealed Identifier (SUCI)) to register the apparatus in the first wireless communication network associated with the first RAT (Xu col 7 lines 12-17 triggers a network steering command as an OTA message to SIM/eSIM module 38 via SMS Gateway 42. Next, in step 124, responsive to receiving the OTA message, the STK applet invokes mobile device 12 to perform network scanning and reattachment to Private LTE/5G network 22, 5G Americas Whitepaper the UE shall include a SUCI to the Registration Request message) included in the updated RAT priority list based (Xu col 6 lines 21-23 a list of the preferred networks--, at least in part, on the determining that the SIM associated with the apparatus has been updated (Xu col 7 line 13 an OTA message to SIM/eSIM module 38); and 
process a confirmation message indicating that the apparatus is registered in the first wireless communication network associated with the first RAT (Xu col 7 lines 22-26 After the mobile device successfully attaches to the preferred communications network, the mobile device sends a confirmation that the mobile device is registered with the preferred telecommunications network) based, at least in part, on successful completion of the second SUCI calculation (Note: since it is obvious to one of ordinary skill in the art that successful completion of the second SUCI calculation is required to register with 5G network). 


Regarding claim 33, the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia teaches the UE of claim 29, but does not teach
wherein the at least one processor is further configured to cause the UE to: 
determine, while the UE is registered in the second wireless communication network, that a subscriber identification module (SIM) associated with the UE has been updated; and 
update a RAT priority list to provide an updated RAT priority list including the first RAT upon determining that the SIM associated with the UE has been updated.
In a similar endeavor, Xu et al. teach
determining, while the UE is registered in the second wireless communication network (XU col 8 line 67 to col 9 line 1 detach from PLMN 14 to which mobile device 12 is currently connected)), that a subscriber identification module (SIM) associated with the UE has been updated (Xu col 6 lines 21-23 a list of the preferred networks -e.g. Private LTE/5G networks 22- is provisioned onto SIM/eSIM module 38, Xu col 3 lines 17-22 a steering command. In an embodiment, the steering command is triggered as an over the air (OTA) message to the SIM/eSIM module. The steering command directs the mobile device to perform a network selection procedure based on the provisioned list of the preferred telecommunications networks, Xu col 4 lines 16-20 the SIM/eSIM module may be configured to switch from a first ; and 
updating a RAT priority list to provide an updated RAT priority list including the first RAT (Xu col 6 lines 21-23 a list of the preferred networks -e.g. Private LTE/5G networks 22- is provisioned onto SIM/eSIM module 38) upon the determining, that the SIM associated with the UE has been updated Xu col 4 lines 16-20 the SIM/eSIM module may be configured to switch from a first international mobile subscriber identity (IMSI) associated with the non-preferred telecommunications network to a second IMSI associated with the preferred telecommunications network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nakarmi et al., 5G Americas Whitepaper, and Jia by incorporating Xu et al. reattachment procedure to arrive at the invention.
The motivation of doing so would have reattached to the preferred 5G network.

Regarding claim 34, the combination of Nakarmi et al., 5G Americas Whitepaper, Jia, and Xu et al. teaches the UE of claim 33, wherein the at least one processor is further configured to cause the UE to: 
trigger a second SUCI calculation associated with a third registration procedure (Nakarmi 0003] UEs, instead of sending SUPIs, calculate and send ) to register the UE in the first wireless communication network associated with the first RAT (Xu col 7 lines 12-17 triggers a network steering command as an OTA message to SIM/eSIM module 38 via SMS Gateway 42. Next, in step 124, responsive to receiving the OTA message, the STK applet invokes mobile device 12 to perform network scanning and reattachment to Private LTE/5G network 22, 5G Americas Whitepaper the UE shall include a SUCI to the Registration Request message) included in the updated RAT priority list based (Xu col 6 lines 21-23 a list of the preferred networks--e.g. Private LTE/5G networks 22--is provisioned onto SIM/eSIM module 38), at least in part, on  determining that the SIM associated with the UE has been updated (Xu col 7 lines 13-17 an OTA message to SIM/eSIM module 38... to perform network scanning and reattachment to Private LTE/5G network 22); and 
process a confirmation message indicating that the UE is registered in the first wireless communication network associated with the first RAT (Xu col 7 lines 22-26 After the mobile device successfully attaches to the preferred communications network, the mobile device sends a confirmation that the mobile device is registered with the preferred telecommunications network) based, at least in part, on successful completion of the second SUCI calculation (Note: since it is obvious to one of ordinary skill in the art 
The motivation of doing so would have reattached to the preferred 5G network.  .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644